DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election of Group I, Species C and Subspecies 2 in the reply filed on 7/27/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims to the unelected inventions, species and/or subspecies were cancelled by the Applicant in the 7/27/2022 reply.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 15, 26 and 27 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by a first interpretation of Gross et al. (PG PUB 2004/0253304).
Re claim 15, Gross discloses an ingestible device 100 (Fig 29A,29B; it is noted that all reference characters cited below refer to Fig 29A,29B unless otherwise noted) suitable for swallowing into a lumen of a gastrointestinal tract of a patient, the lumen having a lumen wall (Para 59, “ingestible active drug-delivery system […] gastrointestinal tract”), the device comprising: a capsule 102 sized to pass through the gastrointestinal tract (Para 59); a drug preparation 106; tissue penetrating member (the needle component of 220, labeled in Fig A below) disposed in the capsule (as seen in Fig 29A), the tissue penetrating member comprising the drug preparation (Para 465, “drug 106 passes through the channel in hollow needle 220”); and a delivery mechanism 118+122+one of the two springs 222 (labeled in Fig A below)+the piston component of 220 (labeled in Fig A below) for advancing the tissue penetrating member from the capsule to the lumen wall (Para 465), the delivery mechanism comprising: an expandable member 122 (Para 465); and a piston-cylinder assembly (comprising spring 222 and the piston component of 220, labeled in Fig A below; it is noted that the spring 222 is a “cylinder”) operably coupled to the expandable member and to the tissue penetrating member (Para 465); wherein the expandable member is configured to expand to cause the piston-cylinder assembly to apply a force against the tissue penetrating member and advance the drug preparation into the lumen wall (Para 465).

    PNG
    media_image1.png
    553
    689
    media_image1.png
    Greyscale


Re claim 26, Gross discloses that the delivery mechanism further comprises a pressure-sensitive release (the other of the two springs 222, labeled in Fig A above) for preventing the piston-cylinder assembly from applying the force until the expandable member generates a threshold pressure (Para 465).
Re claim 27, Gross discloses that the capsule comprises a capsule wall 102+104, and wherein at least a portion of the capsule wall is degradable by contact with fluid in the gastrointestinal tract (Para 61,62,71).  

Claims 15, 22-25, 28, 30, 31, 34, 36 and 37 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Tanaka et al. (PG PUB 2008/0255543).
Re claim 15, Tanaka discloses an ingestible device  61 (Fig 23-26; it is noted that all reference characters cited below refer to Fig 23-26 unless otherwise noted) suitable for swallowing into a lumen of a gastrointestinal tract of a patient, the lumen having a lumen wall (Para 42, “swallowed by a subject”; as seen in Fig 25), the device comprising: a capsule 62 sized to pass through the gastrointestinal tract (as seen in Fig 25); a drug preparation (“medical agent”, Para 169); a tissue penetrating member 64 disposed in the capsule (as seen in Fig 23), the tissue penetrating member comprising the drug preparation (“the injection needle 64 injects the medical agent”, Para 169); and a delivery mechanism 63+67+66+ 65+68 for advancing the tissue penetrating member from the capsule to the lumen wall (Para 169), the delivery mechanism comprising: an expandable member 68; and a piston-cylinder 65 assembly operably coupled to the expandable member and to the tissue penetrating member (as seen in Fig 23; Para 177); wherein the expandable member is configured to expand to cause the piston-cylinder assembly to apply a force against the tissue penetrating member and advance the drug preparation into the lumen wall (“the projection mechanism 65 projects the injection needle 64 from the casing 62 by the pressure of medical agent […] as a driving source, and the elastic membrane 68 expands by the pressure of this medical agent as a driving source” and “the controller 69 controls the operation for projecting the injection needle 64 by the projection mechanism 65 and the operation for fixing the casing by the elastic membrane 68, through the controlling of the valve 66”, Para 177).
Re claim 22, Tanaka discloses that the piston-cylinder assembly comprises a piston 65a slidably disposed in a cylinder 65b (as seen in Fig 23,25; Para 172).
Re claim 23, Tanaka discloses that the piston is configured to advance the tissue penetrating member into the lumen wall by applying the force upon expansion of the expandable member (Para 173,176; as seen in Fig 25, when the expandable member 68 is expanded, the piston 65a advances the tissue penetrating member 64 into the lumen wall).
Re claim 24, Tanaka discloses that the cylinder is coupled to the expandable member (as seen in Fig 23, all components of device 61 are coupled to each other either directly or indirectly).
Re claim 25, Tanaka discloses that the piston-cylinder assembly is at least partially disposed in the expandable member (as seen in Fig 24).  
Re claim 28, Tanaka discloses an ingestible device 61 (Fig 23-26; it is noted that all reference characters cited below refer to Fig 23-26 unless otherwise noted) suitable for swallowing into a lumen of a gastrointestinal tract of a patient, the lumen having a lumen wall (Para 42, “swallowed by a subject”; as seen in Fig 25), the device comprising: a capsule 62 sized to pass through the gastrointestinal tract; (as seen in Fig 25); a tissue penetrating member 64 disposed in the capsule (as seen in Fig 23), the tissue penetrating member comprising a therapeutic agent preparation (“the injection needle 64 injects the medical agent”, Para 169); and a delivery mechanism 63+67+66+65+68 disposed in the capsule for advancing the tissue penetrating member from the capsule to the lumen wall (Para 169), the delivery mechanism comprising: an expandable member 68; a cylinder 65b coupled to the expandable member (as seen in Fig 23); and a piston 65a slidably disposed in the cylinder (as seen in Fig 23,25; Para 173), the piston being operably coupled to the expandable member and to the tissue penetrating member (as seen in Fig 23); wherein the expandable member is configured to expand to cause the piston to apply a force against the tissue penetrating member and advance the therapeutic agent preparation into the lumen wall (“the projection mechanism 65 projects the injection needle 64 from the casing 62 by the pressure of medical agent […] as a driving source, and the elastic membrane 68 expands by the pressure of this medical agent as a driving source” and “the controller 69 controls the operation for projecting the injection needle 64 by the projection mechanism 65 and the operation for fixing the casing by the elastic membrane 68, through the controlling of the valve 66”, Para 177).  It is noted that all components of the device 61 are coupled to each other either directly or indirectly.
Re claim 30, Tanaka discloses that the piston is configured to advance the tissue penetrating member into the lumen wall by applying the force upon expansion of the expandable member (Para 173,176; as seen in Fig 25, when the expandable member 68 is expanded, the piston 65a advances the tissue penetrating member 64 into the lumen wall).
Re claim 31, Tanaka discloses that the cylinder is at least partially disposed in the expandable member (as seen in Fig 24).  
Re claim 34, Tanaka discloses an ingestible device 61 (Fig 23-26; it is noted that all reference characters cited below refer to Fig 23-26 unless otherwise noted) suitable for swallowing into a lumen of a gastrointestinal tract of a patient, the lumen having a lumen wall (Para 42, “swallowed by a subject”; as seen in Fig 25), the device comprising: a swallowable capsule 62 (Para 42); a tissue penetrating member 64 disposed in the capsule (as seen in Fig 23), the tissue penetrating member configured to deliver a therapeutic agent preparation comprising at least one therapeutic agent into the lumen wall (“the injection needle 64 injects the medical agent”, Para 169); and a delivery mechanism 63+67+66+65+68 disposed in the capsule for advancing the tissue penetrating member from the capsule to the lumen wall (Para 169), the delivery mechanism comprising: an expandable member 68; a cylinder 65b coupled to the expandable member (as seen in Fig 23); and a piston 65a slidably disposed in the cylinder (as seen in Fig 23,25; Para 173), the piston being operably coupled to the expandable member and to the tissue penetrating member (as seen in Fig 23); wherein the expandable member is configured to expand to cause the piston to advance the tissue penetrating member into the lumen wall (“the projection mechanism 65 projects the injection needle 64 from the casing 62 by the pressure of medical agent […] as a driving source, and the elastic membrane 68 expands by the pressure of this medical agent as a driving source” and “the controller 69 controls the operation for projecting the injection needle 64 by the projection mechanism 65 and the operation for fixing the casing by the elastic membrane 68, through the controlling of the valve 66”, Para 177).  It is noted that all components of the device 61 are coupled to each other either directly or indirectly.
Re claim 36, Tanaka discloses that the piston is configured to advance the tissue penetrating member into the lumen wall by applying the force upon expansion of the expandable member (Para 173,176; as seen in Fig 25, when the expandable member 68 is expanded, the piston 65a advances the tissue penetrating member 64 into the lumen wall).
Re claim 37, Tanaka discloses that the cylinder is at least partially disposed in the expandable member (as seen in Fig 24).  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 15, 22-24, 26-28, 30, 32-34, 36, 38 and 39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over a second interpretation of Gross et al. (PG PUB 2004/0253304) in view of Tanaka et al. (PG PUB 2008/0255543).
Re claim 15, Gross discloses an ingestible device 100 (Fig 29A,29B; it is noted that all reference characters cited below refer to Fig 29A,29B unless otherwise noted) suitable for swallowing into a lumen of a gastrointestinal tract of a patient, the lumen having a lumen wall (Para 59, “an ingestible active drug-delivery system […] gastrointestinal tract”), the device comprising: a capsule 102+104 sized to pass through the gastrointestinal tract (Para 59); a drug preparation 106; tissue penetrating member (the needle component of 220 labeled in Fig B below) disposed in the capsule (as seen in Fig 29A), the tissue penetrating member comprising the drug preparation (Para 465, “drug 106 passes through the channel in hollow needle 220”); and a delivery mechanism 118+122+the piston component of 220 (labeled in Fig B below)+222+222 for advancing the tissue penetrating member from the capsule to the lumen wall (Para 465), the delivery mechanism comprising: an expandable member 122; and an assembly 222+222+the piston component of 220 (labeled in Fig B below) operably coupled to the expandable member and to the tissue penetrating member (Para 465); wherein the expandable member is configured to expand to cause the assembly to apply a force against the tissue penetrating member and advance the drug preparation into the lumen wall (Para 465). Gross does not disclose that the assembly is a piston-cylinder assembly.
Tanaka, however, teaches an ingestible device 41 (Fig 16,17; it is noted that all reference characters cited below refer to Fig 16,17 unless otherwise noted) comprising a capsule 42, a drug preparation (“medical agent”, Para 118), a tissue penetrating member 44, and a delivery mechanism 45 comprising a spring 45c (comparable to spring 222 of Gross), a piston 45a (comparable to the piston of Gross), and a cylinder 45b, wherein the piston and the cylinder form a piston-cylinder assembly 45a+45b that applies a force against the tissue penetrating member when acted upon and advances the drug preparation out of the tissue penetrating member (Para 120-123); Tanaka discloses that providing a cylinder around the piston, spring and tissue penetrating member stores the penetrating member prior to injection (Para 121) and controls the sliding direction of the piston (Para 123). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Gross to include a cylinder surrounding the piston, springs and penetrating member, as taught by Tanaka, for the purpose of storing the tissue penetrating member prior to injection and controlling the sliding direction of the piston (Para 121,123) 

    PNG
    media_image2.png
    553
    689
    media_image2.png
    Greyscale

Re claim 22, Gross as modified by Tanaka in the rejection of claim 15 above adds the cylinder 45b of Tanaka around the springs 222, piston and penetrating member of Gross (see the rejection of claim 15 above); therefore, Gross/Tanaka discloses that the piston-cylinder assembly comprises a piston (labeled in Fig B above) slidably disposed in a cylinder 45b (of Tanaka). The same motivation set forth in claim 15 applies to claim 22.
Re claim 23, Gross/Tanaka discloses that the piston is configured to advance the tissue penetrating member into the lumen wall by applying the force upon expansion of the expandable member (Para 465).
Re claim 24, Gross as modified by Tanaka in the rejection of claim 15 above adds the cylinder 45b of Tanaka around the springs 222, piston and penetrating member of Gross (see the rejection of claim 15 above); therefore, Gross/Tanaka discloses that the cylinder is coupled to the expandable member (since all components of ingestible device are coupled to each other, either directly or indirectly). The same motivation set forth in claim 15 applies to claim 22.  
Re claim 26,  Gross/Tanaka discloses that the delivery mechanism further comprises a pressure-sensitive release 222 for preventing the piston-cylinder assembly from applying the force until the expandable member generates a threshold pressure (Para 464,465).
Re claim 27, Gross/Tanaka discloses that the capsule comprises a capsule wall 102+104, and wherein at least a portion of the capsule wall is degradable by contact with fluid in the gastrointestinal tract (Para 61,62,71).  
Re claim 28, Gross discloses an ingestible device 100 (Fig 29A,29B; it is noted that all reference characters cited below refer to Fig 29A,29B unless otherwise noted) suitable for swallowing into a lumen of a gastrointestinal tract of a patient, the lumen having a lumen wall (Para 59, “an ingestible active drug-delivery system […] gastrointestinal tract”), the device comprising: a capsule 102+104 sized to pass through the gastrointestinal tract (Para 59); a tissue penetrating member (the needle component of 220 labeled in Fig B below) disposed in the capsule (as seen in Fig 29A), the tissue penetrating member comprising a therapeutic agent preparation (Para 465, “drug 106 passes through the channel in hollow needle 220”); and a delivery mechanism 118+122+the piston component of 220 (labeled in Fig B below)+222+222 for advancing the tissue penetrating member from the capsule to the lumen wall (Para 465), the delivery mechanism comprising: an expandable member 122; and a piston (the piston component of 220, labeled in Fig B above) being operably coupled to the expandable member and to the tissue penetrating member (Para 465); wherein the expandable member is configured to expand to cause the piston to apply a force against the tissue penetrating member and advance the drug preparation into the lumen wall (Para 465). Gross does not disclose a cylinder coupled to the expandable member such that the piston is slidably disposed in the cylinder.
Tanaka, however, teaches an ingestible device 41 (Fig 16,17; it is noted that all reference characters cited below refer to Fig 16,17 unless otherwise noted) comprising a capsule 42, a drug preparation (“medical agent”, Para 118), a tissue penetrating member 44, and a delivery mechanism 45 comprising a spring 45c (comparable to spring 222 of Gross), a piston 45a (comparable to the piston of Gross), and a cylinder 45b, wherein the piston is slidably disposed in the cylinder (Para 123) and applies a force against the tissue penetrating member when acted upon and advances the drug preparation out of the tissue penetrating member (Para 120-123); Tanaka discloses that providing a cylinder around the piston, spring and tissue penetrating member stores the penetrating member prior to injection (Para 121) and controls the sliding direction of the piston (Para 123). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Gross to include a cylinder surrounding the piston, springs and penetrating member, as taught by Tanaka, for the purpose of storing the tissue penetrating member prior to injection and controlling the sliding direction of the piston (Para 121,123). Since all components of the ingestible device are coupled to each other either directly or indirectly, such a modification would result in the cylinder being coupled to the expandable member.
Re claim 30, Gross/Tanaka discloses that the piston is configured to advance the tissue penetrating member into the lumen wall by applying the force upon expansion of the expandable member (Para 465).
Re claim 32,  Gross/Tanaka discloses that the delivery mechanism further comprises a pressure-sensitive release 222 for preventing the piston-cylinder assembly from applying the force until the expandable member generates a threshold pressure (Para 464,465).
Re claim 33, Gross/Tanaka discloses that the capsule comprises a capsule wall 102+104, and wherein at least a portion of the capsule wall is degradable by contact with fluid in the gastrointestinal tract (Para 61,62,71).  
Re claim 34, Gross discloses an ingestible device 100 (Fig 29A,29B; it is noted that all reference characters cited below refer to Fig 29A,29B unless otherwise noted) suitable for swallowing into a lumen of a gastrointestinal tract of a patient, the lumen having a lumen wall (Para 59, “an ingestible active drug-delivery system […] gastrointestinal tract”), the device comprising: a swallowable capsule 102+104 (Para 59); a tissue penetrating member (the needle component of 220 labeled in Fig B below) disposed in the capsule (as seen in Fig 29A), the tissue penetrating member configured to deliver a therapeutic agent preparation comprising at least one therapeutic agent into the lumen wall (Para 465, “drug 106 passes through the channel in hollow needle 220”); and a delivery mechanism 118+122+the piston component of 220 (labeled in Fig B below)+222+222 disposed in the capsule (as seen in Fig 29A) for advancing the tissue penetrating member from the capsule to the lumen wall (Para 465), the delivery mechanism comprising: an expandable member 122; and a piston (the piston component of 220, labeled in Fig B above) being operably coupled to the expandable member and to the tissue penetrating member (Para 465); wherein the expandable member is configured to expand to cause the piston to advance the tissue penetrating member into the lumen wall (Para 465). Gross does not disclose a cylinder coupled to the expandable member such that the piston is slidably disposed in the cylinder.
Tanaka, however, teaches an ingestible device 41 (Fig 16,17; it is noted that all reference characters cited below refer to Fig 16,17 unless otherwise noted) comprising a capsule 42, a drug preparation (“medical agent”, Para 118), a tissue penetrating member 44, and a delivery mechanism 45 comprising a spring 45c (comparable to spring 222 of Gross), a piston 45a (comparable to the piston of Gross), and a cylinder 45b, wherein the piston is slidably disposed in the cylinder (Para 123) and applies a force against the tissue penetrating member when acted upon and advances the drug preparation out of the tissue penetrating member (Para 120-123); Tanaka discloses that providing a cylinder around the piston, spring and tissue penetrating member stores the penetrating member prior to injection (Para 121) and controls the sliding direction of the piston (Para 123). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Gross to include a cylinder surrounding the piston, springs and penetrating member, as taught by Tanaka, for the purpose of storing the tissue penetrating member prior to injection and controlling the sliding direction of the piston (Para 121,123). Since all components of the ingestible device are coupled to each other either directly or indirectly, such a modification would result in the cylinder being coupled to the expandable member.
Re claim 36, Gross/Tanaka discloses that the piston is configured to advance the tissue penetrating member into the lumen wall by applying the force upon expansion of the expandable member (Para 465).
Re claim 38,  Gross/Tanaka discloses that the delivery mechanism further comprises a pressure-sensitive release 222 for preventing the piston-cylinder assembly from applying the force until the expandable member generates a threshold pressure (Para 464,465).
Re claim 39, Gross/Tanaka discloses that the capsule comprises a capsule wall 102+104, and wherein at least a portion of the capsule wall is degradable by contact with fluid in the gastrointestinal tract (Para 61,62,71).  

Claims 27, 33, 38 and 39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tanaka et al. (PG PUB 2008/0255543) in view of Gross et al. (PG PUB 2004/0253304).
Re claims 27, 33 and 39, Tanaka discloses that the capsule comprises a capsule wall 62 (Fig 23) but does not disclose that at least a portion of the capsule wall is degraded by contact with fluid in the gastrointestinal tract. Gross, however, teaches a capsule 100 (Fig 29A) comprising a capsule wall 102+104 (Fig 29A) that has at least a portion 104 (Fig 29a) that is degraded by contact with fluid in the gastrointestinal tract (Para 61,62,71) for the purpose of ensuring that the penetrating member does not extend out of the capsule prior to entry of the device into the small intestine (Para 71). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Tanaka to include the capsule wall with a portion that is degraded by contact with fluid in the gastrointestinal tract, as taught by Gross, for the purpose of ensuring that the penetrating member does not extend out of the capsule prior to entry of the device into the small intestine (Para 71). 
Re claim 38, Tanaka discloses all the claimed features except that the delivery mechanism further comprises a pressure-sensitive release for preventing the piston from advancing the tissue penetrating member until the expandable member generates a threshold pressure.  Gross, however, teaches an ingestible device 100 (Fig 29A,29B) comprising a capsule 102+104 (Fig 29A) with a capsule wall 102+104 (Fig 29a), a tissue penetrating member (the needle component of 220, labeled in Fig B above), a piston (the piston component of 220, labeled in Fig B above), and a pressure-sensitive release 222 (Fig 29B) between the piston and the capsule wall (as seen in Fig 29B) for preventing the piston from advancing the tissue penetrating member until the expandable member generates a threshold pressure (Para 465) for the purpose of retracting the penetrating member back into the capsule upon conclusion of therapeutic agent delivery (Para 465). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Tanaka to include a pressure-sensitive release between the piston and the capsule wall for preventing the piston from advancing the tissue penetrating member until the expandable member generates a threshold pressure, as taught by Gross, for the purpose of retracting the penetrating member back into the capsule upon conclusion of therapeutic agent delivery (Para 465). 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 15, 16 and 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,757,514. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of pending claims 15, 16 and 27 is fully disclosed in patented claim 1.
Claims 15, 16, and 22-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 and 8 of U.S. Patent No. 8,734,429. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of pending claims 15, 16 and 27 is fully disclosed in patented claim 1, the subject matter of pending claims 22-25, 28-31, 33-37 and 39 is fully disclosed in patented claim 2, and the subject matter of pending claims 26, 32 and 38 is fully disclosed in patented claim 8.

Allowable Subject Matter
Claims 16, 29 and 35 are objected to as being dependent upon a rejected base claim. If not for the double patenting rejections set forth above, claims 16, 29 and 35 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The subject matter of dependent claims 16, 29 and 35 could not be found or was not suggested in the prior art of record. Each of claims 16, 29 and 35 require the expandable member to comprise a first compartment with a first reactant contained therein and a second compartment with a second reactant contained therein, wherein the compartments are separated by a releasable valve which releases upon exposure to fluid in the gastrointestinal tract such that the reactants mix to produce a gas that expands the expandable member. US Pat 8,021357 to Tanaka et al. (referred to as “Tanaka ‘357” below) discloses an ingestible device 270 (Fig 35-38) comprising first and second compartments 274a,274b that each contain a reactant (Col 64, Lines 51-54) that mix to produce a gas (“foam”, Col 66, Lines 2-5; a foam by definition includes a gas and a liquid) which expands an expandable member 278 (Col 65, Line 67 – Col 66, Line 63), but Tanaka ’357 does not disclose that the expandable member comprises the compartments or that the compartments are separated by a release valve that releases upon exposure to fluid in the gastrointestinal tract. These features could not be found elsewhere in the prior art of record. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Both of the Tanaka et al. references cited above discloses multiple embodiments that read on at least the independent claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414. The examiner can normally be reached Monday - Thursday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783